PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Mark A. GUMMIN et al.
Application No. 15/329,209
Filed: 25 Jan 2017
Attorney Docket No.: 031716
For: BODY MASSAGER USING SHAPE MEMORY ALLOY COMPONENTS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 25, 2022, to revive the above-identified application.
 
The petition is GRANTED.
 
The above-identified application became abandoned for failure to timely pay the appeal forwarding fee required by 37 CFR 41.45(b) within two months of the mailing of the Examiner’s Answer, mailed June 21, 2021.  As an appeal forwarding fee was not filed within the time period set forth in 37 CFR 41.45(a), the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 41.45(b).   As no claim was allowed, due to non-payment of the appeal forwarding fee the application became abandoned on August 24, 2021. 
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Appeal forwarding fee, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 
 
This application is being referred to the Technology Center for appropriate action in the normal course of business on the reply received January 25, 2022.
 
Any questions concerning this decision may be directed to the undersigned at (571) 272-4914. All other inquiries concerning examination procedures or status of the application should be directed to the Board of Patent Appeals.
 
/ Ramesh Krishnamurthy /                                                                                                                                                                                                 
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions